MEMORANDUM OPINION
                                       No. 04-11-00231-CR

                                       Alphonse HARRIS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR8429
                           Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: September 7, 2011

DISMISSED

           Pursuant to a plea-bargain agreement, Alphonse Harris pled nolo contendere to the

offense of interference with child custody and was sentenced to two years imprisonment in

accordance with the terms of his plea-bargain agreement. On February 11, 2011, the trial court

signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and

the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Harris filed a notice

of appeal, the trial court clerk sent copies of the certification and notice of appeal to this court.
                                                                                      04-11-00231-CR


See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification,

has been filed. See id. 25.2(d).

       “In a plea bargain case...a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission

to appeal.” Id. 25.2(a)(2). Here, the clerk’s record, which contains a written plea-bargain

agreement, establishes the punishment assessed by the trial court does not exceed the punishment

recommended by the prosecutor and agreed to by the defendant. See id. The clerk’s record does

not include a written motion filed and ruled upon before trial; nor does it indicate that the trial

court gave Harris permission to appeal. The trial court’s certification, therefore, appears to

accurately reflect that this is a plea-bargain case and that Harris does not have a right to appeal.

We must dismiss an appeal “if a certification that shows the defendant has the right of appeal has

not been made part of the record.” TEX. R. APP. P. 25.2(d).

       We warned Harris that this appeal would be dismissed pursuant to Texas Rule of

Appellate Procedure 25.2(d), unless an amended trial court certification showing that Harris had

the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended trial

court certification has been filed. This appeal is, therefore, dismissed pursuant to Rule 25.2(d).

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-